Strout, J.
By contract between the parties plaintiffs were to sell and defendant to buy an amount of clapboards. A part of the clapboards were received by the defendant, and he refused to receive any more. The suit is for the price of the clapboards received by defendant and for damages for refusal to receive the balance. Bundles of clapboards have been sent to Wentworth, at Boston, and one bundle was introduced as an exhibit by the defendant as a sample of the clapboards put up by the plaintiffs under the contract. Plaintiffs claimed that the clapboards exhibited did not come from those furnished by them. Upon this issue, Wentworth was asked as to the appearance of the clapboards shown compared with other clapboards manufactured by the plaintiffs which he had seen before, to which he answered "they were not standard as far as dressing and grading.” And another question, "What, as compared to the clapboards you saw at the Moody barn, for instance, *209that were showed yon by Mr. Trask ?” To which he answered "I thought they were an older lot.” Some of the clapboards received by defendant had been stored in the Moody barn.
Both these questions were objected to, and being admitted, exception was taken, which is now presented to this court.
The issue was not as to the quality of the bundle presented as an exhibit. A comparison was asked as to this bundle and other clapboards manufactured by plaintiffs. The witness’ answer was descriptive only. It was not a matter requiring expert knowledge. “Not up to standard (of plaintiffs’ other clapboards) as to dressing and grading.” Suppose he had said one was rough and the other smooth,— one dry and the other wet,— one sound and the other decayed, — one new and the other old. Either of these answers involved as much of an opinion as the one given. It was a practical description that could properly be given by any man using his eyesight. The exceptions refer to Wentworth’s letter, in which it was said “ almost every board that we have seen so far has been more or less roughly dressed. It looks as if the boards had been planed before they were dry.” This letter was in the case without objection.
The answer to the second question, “I thought they were an older lot,” is only descriptive. It is equivalent so saying they appeared older, certainly competent as a description. The objections are hypercritical. o

Exceptions overruled.